Motions for leave to appeal to the Court of Appeals denied; motion to resettle or clarify this court’s decision and order dated July 12, 1985 (112 AD2d 778) granted to the extent of deleting therefrom the last sentence of the court’s memorandum decision and inserting in place thereof the following:
"For the same reasons, we find that the interim award of $148,000 to the law firm of Chamberlain, D’Amanda, Oppenheimer and Greenfield on its petition was also improperly granted.
"The directions for payment of such intrafamily fees were, therefore, premature. These requests for fees and disbursements are denied without prejudice to renewal at the appropriate time.”
Present—Hancock, Jr., J. P., Callahan, Doerr, Denman and Green, JJ. (Three motions.)